Citation Nr: 1428363	
Decision Date: 06/23/14    Archive Date: 07/03/14

DOCKET NO.  09-33 715	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to dependency status for a child, A, from June 1, 2003 to October 1, 2007.

2.  Whether an overpayment of compensation benefits in the original amount of
$4 183.50 due to a change in the Veteran's marital status and dependency status of a child was properly created.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

John Francis, Counsel 


INTRODUCTION

The Veteran had active service from March 1977 to September 2000.  

This matter comes before the Board of Veterans' Appeals  (Board) on appeal from a July 2008 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida that the Veteran's daughter, A, did not have dependent status for VA disability compensation purposes from June 1, 2003, though September 30, 2007.  

The Veteran testified at the RO before a Decision Review Officer in July 2009.  In an August 2009 substantive appeal, the Veteran requested a hearing before the Board sitting at the RO.  He withdrew the request in writing in March 2014.  38 C.F.R. § 20.704 (e)(2013).  

In June 2011 and September 2013, the Board remanded the claims for further development.  In the September 2013 remand, the Board acknowledged the RO's grant of a waiver of debt created because of a change in marital status and requested clarification from the Veteran whether that action satisfied his appeal on that issue. As the waiver was granted in full, it is no longer on appeal before the Board.  In a statement in March 2014, the Veteran withdrew his appeal of the validity of debt.  

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

FINDINGS OF FACT

1.  The Veteran's daughter, A, was born in December 1984 and attained the age of 18 in December 2002 and the age of 23 in December 2007.  

2.  The University of South Florida meets the criteria for an approved education institution. 

3.  In October 2002, the Veteran filed a timely Request for Approval of School Attendance, VA Form 21-674, for A to attend high school from August 2002 to an expected date of graduation on May 29, 2003; and the RO granted an appropriate dependency allowance.  

4.  The Veteran's daughter, A, continued a course of education at the University of South Florida by enrolling in summer courses followed by continued full time attendance through the attainment of age 23 in December 2007, and previously approved payments should not be disturbed. 


CONCLUSIONS OF LAW

1.  The criteria for dependent status for the Veteran's daughter, A, based on attendance at a full time course of study from June 1, 2003 to October 1, 2007 are met.  38 U.S.C.A. §§ 101, 1115, 1134, 1135 (West 2002); 38 C.F.R. §§ 3.57, 3.667 (2013).  

2. The criteria for withdrawal of an appeal by the appellant have been met. 
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Dependency Status for a Child

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  In this case, the Board is granting in full the benefit sought on appeal, and there are no further notice and assistance requirements.  Wensch v. Principi, 15 Vet App 362, 367-68 (2001).  


The Veteran served as a U.S. Air Force communications system technician and supervisor and retired at the rank of Command Master Sergeant.  He contended in notices of disagreement in July 2008 and in testimony before the RO in July 2009 that he notified VA of his oldest daughter's school attendance in April 2003 using a Certification of School Attendance or Termination, VA Form 21-8960, received by the RO in May 2003 and that additional disability compensation for this dependent should not have been terminated from June 1, 2003 to October 1, 2007.  

A Veteran who is in receipt of disability compensation of 30 percent or more is entitled to an additional allowance for each dependent.  38 U.S.C.A. §§ 1115, 1134, 1135.  The definition of a child for these purposes includes an unmarried person who after attaining the age of 18 years and until completion of education or training (but not after attaining the age of 23 years) is pursuing a course of instruction at an approved educational institution.  38 U.S.C.A. § 101(4)(A); 38 C.F.R. § 3.57(a). 

The allowance is generally discontinued when a dependent child turns 18, or when the child turns 23 if she is enrolled in school.  A child is considered to be in school during a vacation or other holiday period if she was attending an approved institution at the end of school term and resumes attendance either in the same or a different approved institution at the beginning of the next term.  The allowance ends on the last day of the month in which a course was or will be completed.  38 C.F.R. § 3.667.  When benefits have been authorized based upon school attendance and it is shown that during a part of all of that period the child was pursuing a different course in the same approved educational institution or a course in a different approved educational institution, payments previously made will not be disturbed.  Id. 

For the purposes of 38 C.F.R. § 3.667, the term "educational institution" means a permanent organization that offers courses of instruction to a group of students who meet its enrollment criteria, including schools, colleges, academies, seminaries, technical institutes, and universities.  38 C.F.R. § 3.57(a)(1)(iii). 

The effective date of benefits is from the commencement of the course if a claim is filed within one year from that date.   38 C.F.R. § 3.667(a)(2).

A birth certificate of record shows that the Veteran's daughter, A, was born in December 1984 and attained the age of 18 in December 2002 and the age of 23 in December 2007.  

In September 2002, the RO granted an increased rating greater than 30 percent for a service-connected disability, effective in May 2002.  In October 2002, the Veteran filed a timely Request for Approval of School Attendance, VA Form 21-674, for A to attend high school from August 2002 with an expected date of graduation on May 29, 2003.  

In April 2003, the RO requested that the Veteran provide a Certification of School Attendance or Termination, VA Form 21-8960, for the current school year.  The Veteran responded in May 2003, reporting that daughter A had been attending high school since the official beginning of the school year.  In Block 6, the Veteran noted that the student expected to graduate or otherwise terminate the course of study on May 29, 2007.  The Veteran did not otherwise indicate the location or nature of a course of study following the previously reported date of high school graduation on May 29, 2003.  The Veteran acknowledged a statement on the form that he must notify VA of any changes in the course of education, transfer to another school, discontinuance of study, or marriage or death of the student.  In handwriting on the top of the correspondence, the Veteran noted the VA telephone number and that he intended to talk to VA about "verification- also-exemption - survivor benifits (sic)-VGLI." 

The file has no records of any communication between VA and the Veteran until a December 2007 record of telephone contact in which the Veteran reported information on another matter. 

In telephone contact of January 2008, the Veteran reported to the RO that his oldest daughter A was attending college.  Later the same month, the Veteran submitted a Request for Approval of School Attendance, VA Form 21-674, reporting that daughter A began a course of study in child developmental psychology at the University of South Florida in September 2003 and was attending the school at the end of the last term.  The most recent term started on September 24, 2007 and she expected to graduate in June 2008.   In July 2008, the RO added compensation for dependent daughter A effective October 1, 2007, the first day of the month after the start of the current term and ending the day A attained the age of 23 in December 2007.  

In statements in July and September 2008, the Veteran noted that he had called VA in December 2007 and identified the dependency problems involving divorce and his daughter's college attendance.  He noted that when his daughter graduated from high school, she was accepted and enrolled at a university during the summer and continued her studies through December 2007.  She remained a dependent of the Veteran for the purpose of military identification and health care benefits.  He explained that he had not noticed a significant change in his monthly disability benefits and presumed that the payments reflected both changes.  

During the July 2009 RO hearing, the Veteran asserted that by indicating a graduation date of May 2007 on the April 2003 VA Form 21-8960, a VA reviewer should have concluded that his daughter was continuing her education at college or at least sent him an appropriate VA Form 21-674.  The presiding VA Decision Review Officer stated, "Actually, the form that he received just before her graduation, was intended for the veteran to provide the information of what was going to happen after the information expired on the first form...Originally, the form was generated and sent to the veteran so that he could inform us of what her college plans were."  She further explained that the Veteran entered the name of the high school and a graduation date that was inconsistent with the earlier report.  She did not comment on why the new graduation date of May 2007 did not accomplish the intent of the inquiry, i.e. the student's future plan.  The Veteran further testified, "One of the things I would not want to do, is I would not want to get a waiver of the debt for the divorce, and then get compensated for my daughter.  I am simply interested in the correct process here which would be not paid for a stop that I didn't have. Yes, compensated for daughter was in college.  So I'm not interested in getting extra money out of VA." 

The Board finds that payment of a dependent allowance for the Veteran's daughter, A, while attending college from June 1, 2003 to October 1, 2007 is warranted.  

The University of South Florida is an approved educational institution as it meets the regulatory definition and the issues is not in dispute. 

The regulations do not provide a clear definition for a course of education.  However, the Veteran requested and was granted approval for school attendance by a child over the age of 18 using a VA Form 674 in October 2002.  On that form, he agreed to notify VA of any change in the course of education or transfer to another school.  Although the Veteran suggested a continuance of education when he entered a date four years in the future, there is no block on the form or entry by the Veteran to identify future plans, college identity, enrollment date, course of study, or marital or financial status.  As noted above, regulations provide that if a course in a different approved educational institution is pursued, payments previously made will not be disturbed.  When the Veteran did not see a change in his compensation payments, it is reasonable that he considered that he had informed VA of the daughter's continued school attendance and that the dependent allowance for his daughter remained in effect.  

There is no dispute that his daughter did continue to attend college full time up to her 23rd birthday.  There is also nothing in the record to show that VA provided a new VA Form 21-647 or notified the Veteran when the dependency allowance for the daughter was terminated.  Therefore, resolving all doubt in favor of the Veteran, the Board finds that school approval was granted in October 2002, that the daughter continued her education in June 2003 at a different approved institution, and that payments previously made should not have been disturbed.  38 C.F.R. § 3.667(d); see also 38 U.S.C.A. § 5107(b)(West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).
.  
Validity of Debt

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 .  Withdrawal may be made by the appellant or by his or her authorized representative.  Id. 

The Veteran withdrew the appeal of a determination of the validity of a debt of 
$4, 183.50 due to a change in the Veteran's marital status and dependency of his daughter in writing in March 2014.  Accordingly, the Board does not have jurisdiction, and the appeal is dismissed.


ORDER

Dependency status for a child, A, from June 1, 2003 to October 1, 2007 is granted. 

The appeal of a determination of the validity of an overpayment of compensation benefits in the original amount of $4,183.50 due to a change in the Veteran's marital status and dependency status of a child is dismissed.  



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


